Citation Nr: 0943448	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  06-35 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for major depressive disorder and pain syndrome 
associated with service-connected cervical strain.

2.  Entitlement to an increased rating for cervical strain, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1974 to 
August 1977, August 1981 to August 1985, and October 1985 to 
February 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.


FINDINGS OF FACT

1.  For the period from December 12, 2004, major depressive 
disorder and pain syndrome were productive of occupational 
and social impairment with reduced reliability and 
productivity, but not productive of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.

2.  Cervical strain has been productive of forward flexion to 
15 degrees or less, but not productive of unfavorable 
ankylosis of the entire cervical spine.


CONCLUSIONS OF LAW

1.  For the period from December 12, 2004, the criteria for 
an initial disability rating of 70 percent for major 
depressive disorder and pain syndrome were not met.        38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2009).

2.  The criteria for a schedular rating in excess of 30 
percent for cervical strain have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5237 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the veteran that, to 
substantiate a claim, he or she must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The Board begins by noting that as service connection, an 
initial rating, and an effective date have been assigned for 
the Veteran's initial rating claim, the notice requirements 
of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

In this case, the RO provided VCAA notice in a January 2006 
letter.  The Veteran was notified of what evidence was 
required to substantiate his claims.  The letter informed him 
of what evidence VA would obtain, what evidence he was 
expected to provide, and of what assistance VA could provide 
the Veteran in obtaining evidence from other agencies.  
Finally, the letter notified the Veteran that he may submit 
any evidence that his service-connected disability increased 
in severity.  This information was provided to the Veteran 
prior to the initial adjudication of his claim.

The Veteran was also provided with a notification letter 
containing specific information regarding the measurements 
required to prevail in his claim in a April 2008 letter, to 
include how disability evaluations and effective dates are 
assigned.  The claim was then readjudicated in May 2008, 
after notice was provided.  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §3.159.  This duty to 
assist contemplates that VA will help a claimant obtain 
records relevant to his claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination and/or opinion when necessary to make a decision 
on his increased rating claim  38 C.F.R. § 3.159(c)(4).  VA 
has met the duty to assist the Veteran in the development of 
his claim.  The Veteran's service treatment records and VA 
treatment records have been obtained.  The Veteran was 
afforded VA examinations in January 2006 and October 2007.  
Hence, the case is ready for adjudication.




Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Multiple (staged) ratings may be assigned for 
different periods of time during the pendency of the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings 
are appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  
The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if an 
application is received within one year from that date.  38 
U.S.C.A. § 5110(b)(2) (West 2002).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Rating 
factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. §§ 3.321(b).

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, private medical records, and VA medical 
records.  Although this Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000). 

The Veteran argues that he is entitled to an initial rating 
in excess of 50 percent for major depressive disorder and 
pain syndrome associated with service-connected cervical 
strain.  The Board disagrees. 

Regulations establish a General Rating Formula for rating 
psychiatric disorders.    38 C.F.R. § 4.130.  Ratings are 
assigned according to the manifestations of particular 
symptoms.  The use of the phrase "such as" in 38 C.F.R. § 
4.130, however, demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve only as examples of the type and degree 
of the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  Accordingly, the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the Diagnostic Code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent 
rating is assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty understanding complex commands; 
impairment of short-and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment, impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130.

A 70 percent rating for posttraumatic stress disorder 
requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); inability to 
establish and maintain effective relationships.  Id.

The DSM-IV states that a global assessment of functioning 
(GAF) score between 51 and 60 indicates that the veteran has 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF score of 
61 to 70 indicates the examinee has some mild symptoms or 
some difficulty in social, occupational, or school 
functioning, but generally functions well with some 
meaningful interpersonal relationships.  See    38 C.F.R. § 
4.130.  VA's Rating Schedule employs nomenclature based upon 
the DSM-IV, which includes the GAF score scale.

In December 2005, the Veteran was seen for a psychiatric 
intake assessment.  He complained of poor sleep, crying 
spells, suicidal thoughts, irritability, decreased appetite 
and weight, decreased energy and motivation, and problems 
with concentration and memory.  The Veteran was taking 
medication for depression.  Although suicidal ideation was 
reported, the Veteran denied any immediate intent or plan, 
and there was no history of attempts.  Concentration and 
memory were fair.  The Veteran quit his job in June because 
of his pain.  The Veteran reported being married for 15 
years.  He was diagnosed with depressive disorder and 
assigned a GAF score of 60.

A March 2006 progress note documents that the Veteran stopped 
his medication and was increasingly distressed over his 
physical problems, inability to find work, money problems, 
and significant marital discord.  He reported suicidal 
thoughts with no intent or plan, but he gave his guns to his 
friend to hold as a precaution.  He denied current suicidal 
intent.

In July 2006, the Veteran was in severe pain after hitting 
golf balls.  While being treated, he Veteran commented that 
he took 12 prescription Vicoden in one day and vomited.  He 
also noted that he had taken a lethal dose of Tylenol in the 
past, stating that he wish he had taken more.  When asked by 
the physician if he had plans to hurt himself, the Veteran 
began crying and was escorted to the emergency room.  At the 
emergency room, the Veteran cried frequently, and he was 
found to be suicidal.  At an examination later that day, he 
admitted that he made statements that might have been 
interpreted as him being suicidal, but he denied any lethal 
thought at the time.  The Veteran was alert and oriented, 
pleasant and cooperative, with good eye contact.  His mood 
was depressed with congruent affect.  He denied current 
suicidal or homicidal ideations.  His speech was coherent and 
relevant.  The Veteran's thoughts were organized and goal 
directed.  Delusions and hallucinations were denied.  Insight 
and judgment were good.

The Veteran was afforded a VA examination in March 2008.  He 
reported his current symptoms as insomnia, irritability, 
anxiety, quick temper, anger, chronic pain, and feeling 
hopeless and helpless.  The symptoms described occurred 
constantly, and had a fair affect on his daily living.  The 
Veteran reported that he was currently working as a truck 
driver, and he had been working for eight months.  His 
relationship with his supervisor was poor, but his 
relationship with his co-workers was described as good.  He 
did not lose any time from work.  A mental status examination 
showed orientation within normal limits.  Appearance, 
hygiene, and behavior were appropriate.  Affect and mood were 
abnormal with disturbance of motivation and mood.  The 
Veteran was somewhat depressed and anxious during the 
examination.  Speech was not circumstantial circumlocutory, 
stereotypical, illogically obscure, or irrelevant, but there 
was some pressured speech present.  Panic attacks were 
absent.  No delusions or hallucinations were found.  
Obsessional rituals were absent.  Thought processes were 
appropriate, and judgment was not impaired.  Memory was 
mildly impaired; the Veteran reported forgetting names, 
directions, and recent events.  Suicidal and homicidal 
ideation was absent.  The Veteran was diagnosed with major 
depressive disorder and pain syndrome associated with 
cervical strain and assigned a GAF score of 62.  The Veteran 
was described as able to establish and maintain effective 
work/school and social relationships.  He appeared to pose no 
threat of persistent danger or injury to self or others.

The Board finds that the Veteran is appropriately rated at 50 
percent for his major depressive disorder and pain syndrome 
associated with service-connected cervical strain.  The 
Veteran's GAF scores denoted mild to moderate symptoms.  The 
Veteran did not suffer from panic attacks, delusions, 
hallucinations, or rituals.  He was able to maintain 
effective work and social relationships.  While the Veteran 
did have some suicidal ideation and stated that he took an 
excess of Vicoden, the preponderance of the evidence shows 
that he did not show any suicidal intent or plan.  The 
Veteran is currently employed as a truck driver and has not 
missed any work due to his disability.  The Board therefore 
finds that the Veteran's symptoms represent occupational and 
social impairment with reduced reliability and productivity, 
and do not warrant an initial rating in excess of 50 percent.

The Veteran also argues that he is entitled to a rating in 
excess of 30 percent for cervical strain.  Spinal 
disabilities are rated under the General Formula for Diseases 
and Injuries of the Spine (General Formula) under 38 C.F.R. § 
4.71a, Diagnostic Code 5242.  This General Rating Formula 
assigns disability ratings with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by the residuals of the injury 
or disease. Under this formula, a 30 percent rating is 
warranted when forward flexion of the cervical spine is 15 
degrees or less, or when there is favorable ankylosis of the 
entire cervical spine.  A 40 percent rating is assigned when 
there is unfavorable ankylosis of the entire cervical spine.
 
Normal forward flexion of the cervical spine is zero to 45 
degrees; extension is zero to 45 degrees; left and right 
lateral flexion are zero to 45 degrees; and left and right 
rotation are zero to 80 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees.  Note 2, General Rating Formula for Disease and 
Injuries of the Spine,    38 C.F.R. § 4.71a, Plate V (2008).

At a January 2006 VA examination, the Veteran reported 
cervical stiffness and pain, as well as weakness in the left, 
upper extremity.  The Veteran noted that his condition did 
not cause incapacitation or functional impairment.  
Examination of the cervical spine revealed that there was no 
evidence of radiating pain on movement with evidence of 
muscle spasm at C1 to C7.  There was tenderness from C1 to 
C7.  No ankylosis of the spine was found.  Range of motion 
testing revealed flexion, extension, and right and left 
lateral rotation to 25 degrees, and right and left rotation 
to 60 degrees.  The joint function of the spine was 
additionally limited by pain after repetitive use, but not by 
fatigue, weakness, lack of endurance, or incoordination.  
There were no signs of intervertebral disc syndrome.  
Cervical spine x-rays were within normal limits.

At a VA examination in October 2007, the Veteran complained 
of neck pain radiating to the left upper extremity.  He also 
reported intermittent numbness of the left upper extremity.  
The pain was described as aching and occasionally sharp.  
Range of motion testing revealed normal range of motion, with 
pain occurring at 10 degrees for flexion, extension, and 
right and left lateral flexion, and 20 degrees at right and 
left rotation.  After repetitive motion, range of motion was 
further limited by pain, but not fatigue, weakness, lack of 
endurance, or incoordination.  Additional limitation was zero 
degrees.  Examination of the entire cervical, thoracic, and 
lumbar spine revealed a normal head position, symmetry in 
appearance and motion, and normal curvatures without sign of 
scoliosis, abnormal lordosis, or kyphosis.  There was no 
evidence of intervertebral disc syndrome or specific spinal 
nerve root involvement.  Radiographs of the cervical spine 
were within normal limits.

The Board finds that the Veteran is not entitled to a rating 
in excess of 30 percent for his cervical strain because his 
entire cervical spine is not unfavorably ankylosed.  The 
Veteran is also not entitled to a higher disability rating 
based on DeLuca.  While the Veteran did show pain on 
repetitive motion, the current evaluation of 30 percent 
includes the Veteran's additional limitations of pain.  
Furthermore, the general rating formula for spinal 
disabilities assigns disability ratings with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by the 
residuals of the injury or disease.  The rating criteria are 
controlling regardless whether these symptoms are present.
The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate. Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability. If 
the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required. However, in the second step of the inquiry, if 
the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms." 38 C.F.R. § 3.321(b)(1) (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization"). When an analysis of 
the first two steps reveals that the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for completion of the third step-a 
determination of whether, to accord justice, the claimant's 
disability picture requires the assignment of an 
extraschedular rating. Thun v. Shinseki, F.3d 1366 (Fed. Cir. 
2009). Here, as discussed above, the rating criteria for the 
service-connected psychiatric and cervical spine conditions 
reasonably describe the Veteran's disability level and 
symptomatology. Thus, as the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluations are adequate, and no referral for extraschedular 
evaluations is required. Id.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claims, however, the doctrine is not 
for application.  38 U.S.C.A. § 5107.



ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for major depressive disorder and pain syndrome associated 
with service-connected cervical strain is denied.

Entitlement to an increased rating for cervical strain, 
currently evaluated as 30 percent disabling, is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


